Exhibit 10.02 - Relocation Loan Agreement between Rational Software Corporation
and Kevin J. Haar, dated October 5, 2000

RATIONAL SOFTWARE CORPORATION

RELOCATION LOAN AGREEMENT



This Relocation Loan Agreement (the "Agreement") is entered into effective as of
October 5, 2000 (the "Effective Date"), by and between Rational Software
Corporation, a Delaware corporation (the "Company"), and Kevin J. Haar (the "
Employee").

1. Nature of Employment. The Company agrees to employ Employee as Senior Vice
President, Worldwide Field Operations. The Company and Employee agree that
Employee's employment with the Company is and shall continue to be "at- will"
and may be terminated at any time with or without cause or notice by either the
Company or Employee.

2. Terms of Relocation Loan.



(a) Relocation Loan. Upon the Effective Date, Employee shall receive a
relocation loan of $1,500,000 (the "Relocation Loan"). Interest will be assessed
at a rate of 6% per year. Repayment of the loan will be made according to the
following schedule:





Scheduled Payment Dates

Principal Payment Amount

Interest Amount

         

October 30, 2001

$375,000

$96,650

(from Oct. 5, 2000)

October 30, 2002

$375,000

$67,500

 

October 30, 2003

$375,000

$45,000

 

October 30, 2004

$375,000

$22,500

 





(b) Voluntary Termination: Termination for Cause. If (i) Employee voluntarily
terminates his employment with the Company, or (ii) the Company terminates
Employee for Cause, Employee shall be immediately obligated to repay to the
Company the remaining principal and interest due on the Relocation Loan.

(c) Involuntary Termination; Other Termination. If the Company terminates
Employee's employment without "cause", or if Employee terminates his employment
with "good reason", any outstanding bonus payments will be accelerated to the
date of termination. In addition, Employee shall not be obligated to repay any
portion of the Relocation Loan if Employee's employment terminates by reason of
Employee's death or disability.

3. Definition.

(a) Cause. For purposes of this Agreement, the term "Cause" shall mean (i)
Employee's conviction by, or entry of a plea of guilty or nolo contendere in, a
court of competent and final, jurisdiction for any intentional crime which
constitutes a felony in the jurisdiction involved; or (ii) Employee's conviction
of an act of fraud or misappropriation of material property, subsequent to the
date hereof, upon the Company, or any of its respective affiliates.

(b) Good reason. For purposes of this Agreement, the term "good reason" for
Employee to terminate his employment shall consist of a reduction in base
compensation; or any transfer demanded of Employee prior to October 30, 2002
that would necessitate physical relocation of his Massachusetts residence of
more than thirty miles.

(c) Disability. The inability of the Employee, due to physical or mental
impairment to perform the usual and customary duties of his employment.

4. Right to Advice of Counsel. Employee acknowledges that he has had the right
to consult with counsel and is fully aware of his rights and obligations under
this Agreement.

5. Arbitration and Equitable Relief.

(a) Except as provided in Section 5(c) below, the Company and Employee agree
that any dispute or controversy arising out of, relating to, or in connection
with this Agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof shall be settled by arbitration to be held in
Massachusetts in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association (the
"Rules"). The arbitrator may grant injunctions or other relief in such dispute
or controversy. The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator's decision in any court having jurisdiction.

(b) The Company shall pay all costs and expenses of such arbitration.

(c) The parties may apply to any court of competent jurisdiction for a temporary
restraining order, preliminary injunction or other interim or conservatory
relief as necessary, without breach of this arbitration agreement and without
abridgment of the powers of the arbitrator.

(d) EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION 5, WHICH DISCUSSES
ARBITRATION. EMPLOYEE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EMPLOYEE
AGREES, EXCEPT AS PROVIDED IN SECTION 5 (c), TO SUBMIT ANY FUTURE CLAIMS ARISING
OUT OF, RELATING TO, OR IN CONNECTION WITH THISAGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH, OR TERMINATION THEREOF TO BINDING
ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EMPLOYEE'S
RIGHT TO A JURY TRAIL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO
ALL ASPECETS OF THE EMPLOYER/EMPLOYEE RELATIONSHIP.



 

RATIONAL SOFTWARE CORPORATION (Company)

BY:



/s/ Timothy A. Brennan





Accepted by:

/s/ Kevin J. Haar


Kevin J. Haar (Employee)






--------------------------------------------------------------------------------


